Citation Nr: 1418905	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $3,988.90, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from April 1986 to September 1991 in the United States Air Force.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system reveals additional records, which are pertinent to the present appeal.  Upon remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records prior to readjudicating the appeal.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Pension is not payable on behalf of a Veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or (b) violating a condition of probation or parole imposed for commission of a felony under a Federal or State law.  See 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2013).  An adjudication of guilt is not required under 38 U.S.C. § 5313B (b)(1)(B) for a Veteran to be considered a fugitive felon, and actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).

VA's Adjudication Procedure Manual provides further guidance indicating that a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  See M21-1MR, Pt X, Ch. 16.1.c.  In addition, when a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared.  VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  See M21-1MR, Pt. X, Ch. 16.1.f.

An overpayment was created in the present case for the time period from August [redacted], 2010 to November [redacted], 2010, during which the Veteran received nonservice-connected VA pension benefits in the amount of $3,988.90.  During this period, the AOJ determined that the Veteran was a fugitive felon due to an outstanding felony warrant for failure to pay child support for his two children.  Eventually, the Veteran was arrested on November [redacted], 2010 and the warrant was served, satisfied, and cleared.  VA has determined the Veteran was not entitled to pension benefits for the time period from August [redacted], 2010 to November [redacted], 2010, due to his fugitive felon status from the date of the warrant until the date of his arrest.  

First, although the Veteran has requested a waiver of the overpayment of pension benefits due to undue hardship upon himself and his dependent children, it is also apparent that the Veteran has disputed the validity of the debt.  He believes that he was legally entitled to receive his pension benefits period from August [redacted], 2010 to November [redacted], 2010, because he asserts the warrant was in error.  He says he was in fact paying all child support that was due at the time, as $400 of his VA pension payment was already being separately apportioned to his wife on behalf of his two dependent children.  He asserts he was not at fault for the creation of the debt.  He maintains he was not aware of any default in his child support payments.  Thus, the Veteran appears to be implying that the overpayment was the result of sole administrative error by VA and is therefore invalid.  Therefore, he has formally disputed the existence of the debt.  In essence, he has challenged the validity of the debt, which is a creation issue.  However, in the present case, the AOJ has failed to adjudicate the preliminary issue of the validity / amount of a debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or validity/existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

Because the issue of the validity of the debt has not yet been formally adjudicated at the Committee or RO level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Committee or RO must first adjudicate whether the creation of the debt at issue was proper.  After adjudication of this issue, the Committee or RO must then adjudicate the issue of waiver of recovery of an assessed overpayment of pension benefits.  

Second, in order to properly address the question of waiver of recovery of pension benefits in this case, VA must have accurate and current financial information.  Such information is crucial when weighing the equities of any claim for waiver of an indebtedness.  Consequently, the AOJ must obtain an updated Financial Status Report (FSR, VA Form 5655) from the Veteran before issuing a determination whether waiver of recovery of the overpayment of pension benefits is against the principles of equity and good conscience.  The last FSR of record was dated in September 2011.  It is one of the Veteran's primary contentions that the repayment of the overpayment would impose upon him an undue financial hardship.  He states his VA pension is his sole income, and that he was facing eviction.  He also says apportionment of his pension benefits would impact his ability to pay child support to his two children.  The potential for the imposition of an undue hardship is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2013).  The Board therefore believes that an updated, current FSR is also critical to the resolution of the claim.  

Third, the AOJ should attempt to secure a copy of the August [redacted], 2010 bench warrant number [redacted] issued against the Veteran, as well as a copy of the court order quashing the warrant upon his arrest on November [redacted], 2010.  The Veteran claims that upon his arrest, the judge "threw out" or "cleared" or "dismissed" the warrant against him because the Veteran showed he was paying the child support that he owed.  However, in a somewhat contradictory fashion, he has also stated after his arrest the judge gave him "additional probation" and a "suspended sentence."  See November 2011 NOD; September 2011 waiver; August 2011 and October 2011 Veteran's statements.  Moreover, a November 2011 letter from Child Support Services reflects that the Veteran owes over $27,000 in "past-due" child support.  Therefore, the circumstances of the issuing and quashing of the warrant are somewhat unclear.  It is necessary to clarify whether the warrant was void from its inception because of a defect in the warrant, or the court order specifically stated that the recall is effective from a specific date that is on or before the date of the warrant, or whether there was use of the terminology nunc pro tunc, which refers to changing back to an earlier date.  See M21-1MR, Pt. X, Ch. 16.1.f.

Fourth, the AOJ should clarify whether 1) the amount of the debt ($3,988.90) has already been recouped from the Veteran; and whether 2) the amount of the pension debt ($3,988.90) included apportionment payments for child support to the ex-spouse of the Veteran, on behalf of the Veteran's dependent children, from August [redacted], 2010 to November [redacted], 2010.  Again, the potential for the imposition of an undue hardship to the Veteran's dependent children is one of the elements for consideration in the determination of whether the collection of an overpayment would violate the principles of equity and good conscience.  38 C.F.R. § 1.965 (2013).  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts, for himself.  Supporting documentation should be requested from the Veteran as deemed appropriate.  Once obtained, all documentation should be associated with the claims folder.  This information is required for purposes of determining whether there is undue hardship from collection on the debtor.  

2.  Take the necessary steps to obtain a copy of the August [redacted], 2010 bench warrant number [redacted] issued against the Veteran, as well as a copy of the court order quashing the warrant upon his arrest on November [redacted], 2010.   

The Veteran should also be asked to assist by providing copies of the warrant and the court order quashing the warrant, if he currently has them in his possession.  

3.  Clarify whether 1) the amount of the debt ($3,988.90) has already been recouped from the Veteran; and whether 2) the amount of the pension debt ($3,988.90) included apportionment payments for child support to the ex-spouse of the Veteran, on behalf of the Veteran's dependent children, from August [redacted], 2010 to November [redacted], 2010.  The AOJ should explicitly clarify both of these matters for the record.  

4.  After completion of the above, the Committee or the RO should adjudicate the preliminary issue of whether the overpayment of pension benefits in the amount of $3,988.90 was properly created (i.e. the validity of the debt), and whether the overpayment is the result of sole administrative error by VA.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98; VAOPGCPREC 2-90.  The Veteran is challenging the existence and validity of the debt by arguing that the warrant was in error, as alleges he was paying all child support that was due at that time.  He asserts that $400 of his VA pension payment was already being separately apportioned to his wife on behalf of his two dependent children.  He alleges sole administrative error on VA's part.  (The Committee and RO failed to address this preliminary issue of the validity / existence of the debt).  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, the Committee or RO must first address whether the overpayment was valid and properly created.  

5.  If an overpayment is found to be valid and properly created, the Committee or the RO should readjudicate whether the Veteran's request for waiver is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.   
  
6.  If the Committee's or RO's determinations remains unfavorable with regard to the issues of (a) the validity of the debt and (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



